lN THE UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OHlO
WESTERN DlVlSlON

TRESSA SHERROD, individually
and as Executrix of the Estate of
John H. Cravvford, |||, er al.

P|aintiffsr : Case No. 3:14-cv-454
V- JUDGE WALTER H. R|CE
OFF|CER SEAN C. W|LL|Al\/|S, et `
a/.,
Defendants.

 

DEC|S|ON AND ENTRY SUSTAIN|NG lN PART AND OVERRULING lN
PART DEFENDANT WAL-lVlART'S lVlOTlON FOR SUl\/llVlAR¥
JUDGl\/IENT lDOC. #186)

 

John H. Cravvford, ||l ("Cravvford” or ”Decedent"), a shopper at the Wa|-
l\/lart store in Beavercreek, Ohio, Was shot and killed by Beavercreek Police Officer
Sean C. Wi||iams ("Wi||iams"), after Ronald Ritchie, a fellow shopper, called 911 to
report that Crawford Was Waving a black rifle around and pointing it at people
inside the store. lt Was later discovered that the ”rif|e” that Crawford Was carrying
Was an unpackaged Crosman |VlK-‘l77 pellet rifle that Crawford had picked up in
Wal-I\/|art's sporting goods department.

The Executrix of Crawford's Estate, Tressa Sherrod, together With John
Crawford, Jr. lDecedent’s father), and LeeCee Johnson lthe mother of Decedent's
two minor childrenl, filed suit against Otficer Wi||iams, Beavercreek Po|ice Sergeant

David |V|. Darkovv (”Darkow”), Beavercreek Po|ice Chief Dennis Evers l”Evers") and

the City of Beavercreek {collectively, ”the Beavercreek Defendants"), and against
Wal-Nlart Stores East, L.P. and Wal-lVlart Stores, lnc. (co||ectively, ”Wal-l\/lart"},
asserting a variety of federal and state claims.

On January 15, 2019, the Court issued a Decision and Entry sustaining in
part and overruling in part the Beavercreek Defendants’ motion for summary
judgment, Doc. #129, and overruling Plaintiffs' motion for partial summary
judgment on some of the claims against the Beavercreek Defendants, Doc. #‘169.
See Doc. #240. This matter is currently before the Court on Wal-l\/lart's lVlotion

for Summary Judgment, Doc. #186.

l. Background and Procedural History

Wal-l\/lart sells Crosman |V|K-‘|77 pellet rifles, Which are designed to look like
real AR-15 semi-automatic assault rifles. Doc. #260, Page|D#‘18666, 18710; Doc.
#258, PagelD##18461, 18470. Unlike toy guns, Which have an orange plastic
cap on the barrel so that they can be distinguished from real guns, the lVlK-‘l 77
pellet rifles have no orange cap. Doc. #258, PagelD#18459. Each |VlK-177 pellet
rifle is shipped to Wa|-l\/lart in a bo)<, designed so that the customer can easily flip
the lid open to remove the pellet rifle and handle it prior to deciding Whether to
purchase it. Doc. #222-1, PagelD#15181.

ln contrast to real firearms, Which are heavily regulated and are secured

behind a locked counter, the lVlK-177 pellet rifles are completely unsecured, openly

displayed on shelves in the sporting goods department at Wal-l\/lart. Doc. #260,
PagelD#18662, 18670, 18703. Each box contains a warning stating that the
pellet rifle is not a toy and may cause serious injury or death. The warning further
states, ”DO NOT BRANDISH OFl DlSPLAY TH|S A|RGUN IN PUBL|C-|T lVlAY
CONFUSE PEOPLE AND lVlAY BE A CR|ME. POL|CE AND OTHERS l\/lAY TH|NK lT
|S A FlREAFil\/l." Doc. #186-3, Page|D#12346.

Unfortunately, that is exactly what happened on August 5, 2014. Shopper
John Crawford, lll, entered the Beavercreek Wal-l\/lart store at approximately 8:09
p.m. At 8:18 p.m., he entered the sporting goods department and walked down
an aisle where he picked up a Crosman lVlK-177 pellet rifle. Doc. #186-1,
Page|D#'| 2342.

Surveillance video shows that when Crawford left that aisle with the |VlK-
177, it was not in its box. lt is not clear whether he removed the pellet rifle from
its box or whether the rifle was lying unpackaged on the shelf. However, the
video footage shows that Crawford was talking on his cell phone at the time and
there is no evidence to support a finding that he stopped, put the phone down and
opened a box to remove the pellet rifle. |n fact, the video footage shows that he
appears to simply grab the pellet rifle as he walked past it, barely breaking his
stride. Doc. #222-1, PagelD##15148-49. l\/Ioreover, video surveillance footage
from two days earlier, on August 3, 2014, shows other store patrons ”Who appear

to be holding the same or a similar unpackaged rifle in the same aisle where l\/lr.

Crawford picked up a rifle and removed it from the sporting goods section on
August 5, 2014.” Doc. #222-6, PagelD#15409.

Crawford left the sporting goods department, carrying the unboxed pellet
rifle, and headed toward the pet department. Corey Brooks, a Wal-l\/lart employee
who was working in the adjacent paint department, saw Crawford and was
concerned that someone might mistake the pellet rifle for a real firearm. Doc.
#219, PagelD##13451-52. He called a co“employee, l\/lichaela lVlenz, and asked
that management be notified so they could locate Crawford. /d. at PagelD#13461.
lVlenz immediately paged a manager. Doc. #226-1, PagelD##15834, 15942.

At 8:21 p.m., two Wal-l\/lart managers, Denise Wolford and Jessica Thomas,
began searching for Crawford. They did not see him in the sporting goods
department so they started walking together toward the grocery section of the
store to look for him there. Doc. ¢\li‘223-1r PagelD#15556; Doc. #225-1,
Page|D##15799-800. Thomas testified that, because she did not believe that
Crawford posed any immediate danger, she did not treat this as an urgent
situation. Doc. #225-1, Page|D#15800.

Unbeknownst to the two managers, at about the same time, Ronald Ritchie,
another Wal-l\/lart shopper, saw Crawford with the pellet rifle and called 911. /d.
at PagelD#15805; Doc. #122-1. He reported that a black male was in the pet

department, waving a black rifle, pointing it at people and other objects. He also

told the dispatcher that the man was trying to load the rifle. Doc. #122-1,
Page|D##2837-44.

Beavercreek police officer Sean Williams and Sergeant David Darkow
responded to the 91 1 dispatch. Based on what Ritchie had told her, the dispatcher
”made an assumption” and inaccurately informed the officers that Crawford had
loaded the gun ”with bullets.” Doc. #120, PagelD##2319~20.

Williams and Darkow entered the store at 8:26 p.m., believing that this
could be an ”active shooter” situation. At this point, Wal-lVlart's managers had not
yet located Crawford and did not know that the police were there. When Wil|iams
and Darkow entered the store, nothing appeared to be amiss. Doc. #121,
PagelD#2469; Doc. #134, Page|D##2946-47. They made their way to the pet
department where they found Crawford looking at the shelves. |n his right hand,
he was holding what appeared to be a loaded AR-15 semiautomatic assault rifle,
with the muzzle pointed at the floor. ln his left hand, the hand closest to the
officers, Crawford held a cell phone to his ear. The officers, however, did not
notice the phone. Doc. #134, PagelD#2947-50, 2961.

Sergeant Dar|<ow yelled at Crawford to ”Drop the gun!” /d. at
PagelD#2953. Less than two seconds later, as Crawford turned his head to look
at Darkow, Officer Williams fired two shotsr killing Crawford. Doc. #65,

Page|D#10852. Williams maintains that Crawford was turning toward them with

the rifle, in an aggressive manner, posing an immediate threat of serious physical
harm. Doc. #121, PagelD##2440, 2444-45, 2459.

Tressa Sherrod, Executrix of Crawford's estate, and some of Crawford's
family members filed suit against Officer Wi||iams, Sergeant Darkow, Beavercreek
Po|ice Chief Dennis Evers, and the City of Beavercreek, asserting numerous federal
and state law claims. Plaintiffs also asserted the following seven state law claims
against Wa|-l\/lart: Negligence (Count 11); Premises Liability (Count 12);
Survivorship (Count 13); Wrongful Death (Count 14); and Loss of Consortium
(Counts 15-17). The Court has supplemental jurisdiction over these claims. Wal-
l\/lart has now moved for summary judgment on Counts 11 (Negligencel, 12

(Premises Liabi|ity) and 14 (Wrongfu| Death). Doc. #186.

l|. Summary Judgment Standard

Summary judgment must be entered "against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial." Ce/orex Corp.
v. Catrert, 477 U.S. 317, 322 (19861. The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying
those portions of the record which it believes demonstrate the absence of a
genuine issue of material fact. Id. at 323; see also Boretz‘/' v. l/l/iscomb, 930 F.2d

1150, 1156 (6th Cir. 1991).

“Once the moving party has met its initial burden, the nonmoving party must
present evidence that creates a genuine issue of material fact making it necessary
to resolve the difference at tria|." Ta//ey v. Brai/o Pr'tino f?est., Ltd., 61 F.3d 1241,
1245 l6th Cir. 1995); see also Anderson i/. Lfberty Lobby, /nc., 477 U.S. 242,
250 (1986). Once the burden of production has so shifted, the party opposing
summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. lt is not sufficient to "simp|y show that there is some metaphysical
doubt as to the material facts." Marsushita E/ec. lndus. Co. v. Zem'th Radi`o Corp.,
475 U.S. 574, 586 (1986). Rule 56 "requires the nonmoving party to go beyond
the [unverified] pleadings" and present some type of evidentiary material in support
of its position. Ce/orex, 477 U.S. at 324. "The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff.” Michi`gan Prot. & Advocacy Serv., /nc.
\/. Bab/'n, 18 F.3d 337, 341 (Gth Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). "Summary judgment will not lie if the dispute
about a material fact is ‘genuine,' that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
ln determining whether a genuine dispute of material fact exists, a court must

assume as true the evidence of the nonmoving party and draw a|| reasonable

inferences in favor of that party. Id. at 255. lf the parties present conflicting
evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact~finder. 10A Wright, lVliller & Kane, Federa/
Pract/`ce and Procedure Civil 3d § 2726 (1998).

ln determining whether a genuine dispute of material fact exists, a court
need only consider the materials cited by the parties. Fed. Fl. Civ. P. 56(c)l3l. “A
district court is not . . . obligated to wade through and search the entire record for
some specific facts that might support the nonmoving party’s claim.” lnrerRoj/a/
Corp. v. Sponse//er, 889 F.2d 108, 111 l6th Cir. 1989), cert denied, 494 U.S.
1091 (1990). lf it so chooses, however, the court may also consider other

materials in the record. Fed. R. Civ. P. 56(c)l3).

lll. Analysis

A. Plaintiffs' Claims

Count 11 of the Complaint asserts a claim of negligence. Plaintiffs allege
that Wal-l\/lart owed John Crawford. ||l, a business invitee, a duty to use ordinary
care for his safety and to keep the premises and conditions at the store in a
reasonably safe condition. Plaintiffs further allege that Wal-l\/|art acted negligently
in: (1) its policies concerning the display of pellet rifles; (2) failing to secure the
pellet rif|e; and (3) failing to warn Crawford and obtain the pellet rifle from him

when it became known to Wal-lVlart employees that he was holding it. Plaintiffs

maintain that Wa|-l\/'lart knew or should have known that if a business invitee
picked up the lVlK-177 pellet rifle, it would place that invitee in danger from the
actions of others who mistakenly believed that the gun is real and that the invitee
posed a danger to others. Plaintiffs maintain that, as a direct and proximate result
of Wal-l\/lart's policies, actions and omissions, 911 caller Ronald Ritchie and Officer
Williams both believed that Crawford posed a serious danger to others, leading
Officer Williams to shoot and kill Crawford. Doc. #1, PagelD#21.

Count 12 of the Complaint asserts a claim of premises |iability. Plaintiffs
allege that Wal-l\/lart had a duty to take reasonable measures to monitor individuals
present at its stores, and that Wal-|Vlart negligently failed to take such measures
and failed to determine that Crawford was holding a realistic-looking gun. As a
direct and proximate result of this negligence, Crawford was shot and killed. ld. at
PagelD#22.

Count 13 asserts a claim of survivorship under Ohio Revised Code
§ 2305.21. Count 14 asserts a claim of wrongful death under Ohio Revised Code
§ 2125.01. Counts 15 through 17 asserts claims of loss of consortium.

B. Negligence (Count 11) and Premises Liability (Count 12)

Wal-Mart has moved for summary judgment on the claims of negligence and
premises liability asserted in Counts 1 1 and 12 of the Complaint. Both claims arise
out of alleged breaches of duties owed by Wal-lVlart to John Crawford as a

business invitee. A "business invitee” is defined as one who is on the premises of

another, by express or implied invitation, ”for some purpose which is beneficial to
the owner.” Snyo'er v. Gr'ant Eag/e, 2016-Ohio-708, at 1[10, 2016 WL 764016, at
*2 (8th Dist. Feb. 25, 2016) (internal quotations omittedl.

As a business invitee, Wa|-l\/lart owed Crawford: (1) a duty to use care not
to injure him by negligent activities; (2) a duty to warn him of latent dangers
known by Wal-lVlart; and (3) a duty to inspect the premises to discover dangerous
conditions and take reasonable precautions to protect him from foreseeable
dangers. Perry v. Eastgreen Rea/ry Co., 53 Ohio St. 2d 51, 52, 372 N.E.2d 335,
336 (1978}. Ohio courts have separated these duties into claims arising from
“static or passive conditions, such as preexisting latent defects," and claims arising
from “active negligence by act or omission." Sr'mmons v. Am. Pac. Enrers., LLC,
2005-Ohio-6957, at 120, 164 Ohio App.3d 763, 770, 843 N.E.2d 1271, 1276
(10th Dist.l; Corne// v. Mr`ss. i'_/'me Co., 2017-Ohio-7160, at 1153, 95 N.E.3d 923,
935 (7th Dist.l.

ln order to succeed on a claim of negligence, a plaintiff must establish the
existence of a duty, a breach of that duty, and injury proximately resulting from
the breach. Loud/`n v. Radr'o/ogy & /maging Seri/s., /nc., 2011-Ohio-1817, il 13,
128 Ohio St. 3d 555, 559, 948 N.E.2d 944, 949. A premises liability claim is a
subset of a negligence claim. A premises liability claim simply arises out of a
condition on the property as opposed to arising out of an act or omission that

results in injury. A premises liability claim requires the same showing as a

10

negligence claim. Paj/ne v. Oh/'o Performance Acad., /nc., 2017-0hio-8006, il 17,
98 N.E.3d 1078, 1085.

Here, Plaintiffs allege that Wal-l\/lart failed to keep its premises in a
reasonably safe condition for its business invitees. lVlore specifically, Plaintiffs
allege that Wal-l\/lart was negligent in failing to exercise care in the manner in
which it displayed the pellet rifles, in failing to return the unpackaged pellet rifle to
its box, in failing to warn Crawford of the danger associated with carrying an
unpackaged pellet rifle in the store, and in failing to obtain the unpackaged pellet
rifle from Crawford before he was shot.

1. Duty

The first element that Plaintiffs must prove is the existence of a duty on the
part of Wal~l\/lart. This is a question of law for the Court to determine. Mussivand
v. David, 45 Ohio St. 3d 314, 318, 544 N.E.2d 265, 270 l1989). lt is undisputed
that, as a business invitee, Crawford was owed certain duties, as discussed above.
There are, however, certain caveats.

ln its motion for summary judgment, Wa|-l\/lart argues that, because
Plaintiffs contend that Officer Williams' conduct was “criminal" in nature, Plaintiffs
must be held to a higher standard and prove that Wal-l\flart had a duty to protect
Crawford from the criminal act of a third party. Wal~l\/lart further argues thatr
because the dangers associated with carrying a pellet rifle are ”open and obvious,"

it had no duty to protect him.

ll

a. Nature of Officer Williams' Conduct as Affecting
Negligence Standard

ln its l\/lotion for Summary Judgment, Wal-l\/lart notes that, in their
Complaint, Plaintiffs asserted a claim of Assault and Battery against Officer
Williams and Sergeant Darkow. ln response to Wal-l\/lart's interrogatory asking
“ldlo you contend that the actions of Defendant Williams, in relationship to lVlr.
Crawford's death, were criminal?", Plaintiffs responded ”Yes." Doc. #186-6,
PagelD#12357. Wal-lVlart maintains that Plaintiffs' answer to the contention
interrogatory is binding.1

Based on the foregoing, Wal-l\/lart argues that, because Plaintiffs contend
that Williams' conduct was crimina/, Plaintiffs are held to a higher burden of proof,
and cannot recover from Wal-l\/lart without proving that Wal-lVlart owed a duty to
protect its business invitee, John Crawford, from a criminal act. ln Ohio, such a
duty arises only if the criminal act is foreseeable based on the totality of the
circumstancesl Hermberger v. Zea/ Hore/ Gr,o., er., 2015-Ohio-3845r 1[ 18, 42
N.E.3d 323, 330.

”The totality of the circumstances test considers prior similar

incidents, the propensity for criminal activity to occur on or near the

location of the business, and the character of the business.” ld.
“Three main factors contribute to a court's finding the evidence

 

1 “'Contention' interrogatories are interrogatories that seek to clarify the basis for
or scope of an adversary's legal c|aims.” Srarcher v. Corr. Med. Sys., lnc., 144
F.3d 418, 421 n.2 (6th Cir. 1998}, aff'd sub nom. Cunnr`ngham v. Hami/ron Cty.,

Ohr`o, 527 U.S. 198 (1999).
12

insufficient to demonstrate the foreseeability of a crime as a matter of

law: (1) spatial separation between previous crimes and the crime at

issue; (2) difference in degree and form between previous crimes and

the crime at issue; and (3) lack of evidence revealing defendant's

actual knowledge of violence.” ld. at 1[ 9. ”Because criminal acts are

largely unpredictable, the totality of the circumstances must be

‘somewhat overwhelming’ in order to create a duty.” ld. at 11 7,

quoting lieer v. Maj/ Co. De,or. Srores, 66 Ohio App.3d 188, 194,

583 N.E.2d 1071 (8th Dist.1990).

ld. at il 18 (quoting Shr`vers v. Unli/. of C/`nclnnatl, 10th Dist. No. 06AP-209,
2006-Ohio-5518, 2006 WL 3008478). Wal-l\llart maintains that, absent any
evidence of a previous factually-similar incident at a Wa|-l\llart store or any other
retail establishment, Plaintiffs cannot prove that Wal-l\/lart had a duty to protect
Crawford from Williams' criminal conduct.

Plaintiffs deny that this is the appropriate test. They note that their
Complaint, which is one for money damages, does not allege that Williams violated
any criminal/law in shooting Crawford. The Assault and Battery claim contained in
Count l of the Complaint is an intentional rorrclaim.2 l\lloreover, although Plaintiffs
did indicate, in their answer to Wal-l\llart’s interrogatory, that they believed that

Williams' actions were criminal, they argue that this is not a judicial admission of

”fact" to which they are bound, but rather a legal contention.

 

2 Wal-l\llart claims that, because the elements of the crimes of assault and battery
are identical to those of the intentional torts of assault and battery, Plaintiffs’

Complaint should be deemed to contain allegations of criminal behavior.
13

Plaintiffs have the better argument. lt is no secret that Plaintiffs believed
that criminal charges should be brought against Officer Williams. Accordingly,
when asked if they believed that Williams' conduct was criminal in nature, they
naturally said that they did. Under the circumstances presented here, however,
that single statement does not completely change Plaintiffs' theory of liability.
Plaintiffs have never alleged that Wal-l\/lart was negligent because it breached a
duty to protect Crawford from the criminal acts of a third party. lnstead, Plaintiffs
allege that Wal-l\/lart was negligent because it breached a duty to use ordinary care
to keep its premises in a reasonably safe condition and to protect its business
invitees from foreseeable dangers. The Court therefore concludes that Plaintiffs
need not prove that V\lal-|Vlart had a duty to protect Crawford from the criminal
acts of a third party.

b. Open-and-Obvious Danger Doctrine

ln their Complaint, Plaintiffs allege that Wal-l\llart was negligent in its failure
to warn Crawford of the danger associated with carrying an unpackaged pellet rifle
in the store. ln its motion for summary judgment, Wal-l\llart broadly argues that,
because this was an ”open and obvious danger,” it had no duty to protect him
from harm.

As previously noted, a property owner owes its business invitees a duty to
warn them of latent dangers that are known to the owner. ”A latent danger is a

danger which is hidden, concealed and not discoverable by ordinary inspection,

14

that is, not appearing on the face of a thing and not discernible by examination.”
Gibbs v. S,oeedway, Ll_C, 2014-Ohlo-3055, l 22, 15 N.E.3d 444, 451 (2d Dist.)
(internal quotations omitted). The duty to warn of latent dangers stems from the
fact that the property owner has superior knowledge of the risk. Smrrl<a v. Boore,
2017-Ohio-1187, at 1814, 88 N.E.2d 465, 470 l9th Dist.l.

When the danger at issue is not hidden, but is “open and obvious," the
property owner "may reasonably expect that persons entering the premises will
discover those dangers and take appropriate measures to protect themselves."
S/mmers v. Benrley Constr. Co. (1992), 64 Ohio St. 3d 642, 644, 597 N.E.2d
504, 506. Accordingly, ”[w]hen applicable, . . . the open-and-obvious doctrine
obviates the duty to warn and acts as a complete bar to any negligence c|aims.”
Armstrong i/. Best Buy Co., lnc., 2003-Ohio-2573, at 1l5, 99 Ohio St. 3d 79, 80,
788 N.E.2d 1088, 1090. Examples of “open and obvious dangers" on the owner's
premises include accumulations of ice and snow and tripping hazards. ld.

The applicability of the ”open-and-obvious danger” doctrine to Plaintiffs'
claims in this case is questionable given that the hazard at issue is not a hidden
”defect” on Wa|-l\/lart's premises, but rather a danger flowing from the allegedly
negligent manner in which Wa|-l\llart displayed the pellet guns and failed to secure
them. As the court explained in Slmmons v. Amerlcan Paclflc Enrerprlses, l_l_C,
“[p]remises tort claims where the alleged negligence arises from static or passive

conditions, such as preexisting latent defects, are legally distinct from claims

15

averring active negligence by act or omission." 2005-Ohio-6957, 1[ 20, 164 Ohio
App. 3d 763, 770, 843 N.E.2d 1271, 1276. lmportantly, the ”open-and-obvious
doctrine applies only to static conditions.” ld. at 1l23.

ln the Court’s view, Plaintiffs' claims do not allege negligence arising from a
static or passive condition on the property. Rather, they fall squarely in the “active
negligence by act or omission” category. Plaintiffs have alleged that Wal-l\llart
failed to exercise reasonable care in its display of the pellet rifles, in failing to
return the unpackaged pellet rifle to its box, in failing to warn Crawford of the
danger associated with carrying an unpackaged pellet rifle in the store, and in
failing to adequately monitor Crawford's movements so that it could obtain the
unpackaged pellet rifle from him before he was shot. As such, the Court rejects
Wal-l\llart’s argument that the “open-and-obvious danger” doctrine precludes
Plaintiffs' claims.

c. Duty to Protect from Foreseeable Dangers

As previously noted, a business owner also owes each business invitee a
duty to inspect the premises to discover dangerous conditions and take reasonable
precautions to protect him from foreseeable dangers. Perry, 53 Ohio St. 2d at 52,
372 N.E.2d at 336. ”[T]he existence of a duty depends upon the foreseeability of
harm: if a reasonably prudent person would have anticipated that an injury was
likely to result from a particular act, the court could find that the duty element of

negligence is satisfied.” l/l/allace v. Ohlo Dep'r of Commerce, 2002-Ohio-4210,

16

1123, 96 Ohio St. 3d 266, 274, 773 N.E.2d 1018, 1026. See also ll/lenifee v.
Ohr`o l/l/elding Prods., lnc., 15 Ohio St. 3d 75, 77, 472 N.E.2d 707, 710 (1984).

Wal-l\llart's own retail expert, l\/lichae| Hodge, admitted that V\lal-l\/lart had a
duty to conduct a risk assessment with respect to the pellet rifles and to take
action to protect customers from known dangers. Doc. #236-1, PagelD##16926-
27. He further admitted that part of that assessment was to address risks
associated with the fact that the l\/lK-177 pellet rifle looked like a real firearm. /d.
at PagelD#16932. Hodge found that Wal-l\/lart did conduct such an assessment
and concluded that there was no risk to displaying an unsecured pellet rifle on the
shelf. ld.

Plaintiffs' expert witness, Gary White, however, concluded that Wal-l\llart
failed to exercise ordinary care in assessing the risks associated with the
unsecured display of pellet rifles that looked like real firearms, and in failing to take
reasonable precautions to protect customers from the foreseeable dangers

associated with such a display. Doc. ll224-1r PagelDllili‘15755-59.3

 

3 Wal-l\llart objects to the Court's consideration of White’s report, arguing that it
is the subject of a motion in limine which challenges his qualifications, and it
contains inadmissible hearsay. By separate order, the Court intends to overrule
Wa|-l\/lart’s l\llotion in Limine to Exc|ude Gary White's Testimony, Doc. #188.
lVloreover, Fed. R. Civ. P. 56(0)(2) states that ”[a] party may object that the
material cited to support or dispute a fact cannot be presented in a form that
would be admissible in evidence." Although the expert witness report itself would
not be admissible at trial, White can present his same conclusions via live
testimony. The Court therefore overrules Wa|-l\/lart's objections.

17

Plaintiffs' law enforcement expert, l\llelvin Tucker, testified that it was
reasonably foreseeable that the l\lll<-177 could be mistaken for a real gun. Doc.
#162, PagelD#10424. Wal-l\/|art does not disagree with this statement lt argues,
however, that, because Ohio is an open carry stater it was unforeseeable that a
customer lawfully carrying a pellet rifle in the store would be shot and killed by a
policeman. Wa|-l\/lart further argues that it could not predict that another customer
would call 91 1 and falsely report that Crawford was loading the rifle and pointing
it at people, or that the 91 1 dispatcher would falsely tell the officers that Crawford
had loaded the rifle with bullets, leading Officer Williams to believe that this could
be an ”active shooter” situation.

Nevertheless, the Ohio Supreme Court has held that:

The foreseeability of the risk of harm is not affected by the

magnitude, severity, or exact probability of a particular harm, but

instead by the question of whether some risk of harm would be

foreseeable to the reasonably prudent person. See Gedeon v. E. Ohio

Gas Co., 128 Ohio St. 335, 339, 190 N.E. 924 l1934). Accordingly,

the existence and scope of a person's legal duty is determined by the

reasonably foreseeable, general risk of harm that is involved.

Cromer v. Chrlo'ren's l~los,o. Med. Ctr. ofAl<ron, 2015-0hio-229, ll 24, 142 Ohio
St. 3d 257, 263, 29 N.E.3d 921, 929 (emphasis addedl.

Accordingly, it does not matter that Wal-lviart could not have anticipated

that this particular factual scenario would unfold. The only question, with respect

to the duty element of a negligence claim, is whether a reasonably prudent person

would have anticipated that an injury was likely to result if a customer picked up

18

an unsecured pellet rifle that looked like a semiautomatic assault rifle and carried it
through the store.

|n Menifee, the court noted that the ”foreseeability of harm usually depends
on the defendant's knowledge.” 15 Ohio St. 3d at 77, 472 N.E.2d at 710. Here,
Wal-l\/lart had actual knowledge of several dangers associated with the |VlK-177
pellet rifles, including the exact danger that led to Crawford's death. Crosman, the
manufacturer, included a warning on each box, stating that the pellet rifle is not a
toy and may cause serious injury or death. The warning further states, ”DO NOT
BRANDISH OR DISPLAY TH|S AlFlGUN lN PUBL|C_|T lVlAV CONFUSE PEOPLE
AND l\llAY BE A CRllVlE. POLlCE AND OTHERS l\/lAY TH|NK lT lS A FlREARl\/l."
Doc. #186-3, PagelD#12346. Wal-l\/lart was fully aware of this warning. Doc.
#258, PagelD#18456; Doc. #260, PagelD#18669.

Wal-l\/lart was also on notice of other dangers associated with the unsecured
display of air rifles. Two months before Crawford was shotl Wa|-l\/lart received an
email message from a customer in l\llinnesota who was concerned about ”a very
big safety issue" concerning Wal-l\llart’s open, unsecured display of air rifles and
ammunition. He noted that two young boys had loaded an air rifle and pointed it in
his direction while he was shopping. He asked that the air rifles be secured in the
same manner as real firearms. Doc. #214-5, PagelD##13106-07.

ln light of the foregoing, the Court finds that a reasonably prudent person

would have anticipated that an injury was likely to result from Wal-Nlart’s

19

unsecured display of pellet rifles. Because the injury was foreseeable, the Court
finds, as a matter of law, that Wal-Nlart had a duty to take reasonable precautions
to protect its business invitees from the dangers associated with the unsecured
display of the |VlK-177 pellet rifles.
2. Breach

Plaintiffs must next prove that Wal-l\llart breached its duty to inspect the
premises to discover dangerous conditions and take reasonable precautions to
protect Crawford from foreseeable dangers. Plaintiffs maintain that Wal-l\llart's
conduct fell below the standard of care in several respects. Each is discussed
below.

a. Display of Pellet Rifles

The first alleged breach of duty concerns the manner in which the l\llK-177
pellet rifles were displayed Fleal firearms are heavily regulated by federal and state
law. Timothy Hart, Wal-l\llart's 30(bl(6) designee, testified that Wal-l\llart has a
policy that requires all rea/firearms to be locked in a display case. A customer is
unable to handle a real firearm without the assistance and supervision of a Wal-
l\llart employee. A|l firearms have trigger locks on them. Doc. #260,
PagelD##18662, 18710. This is to protect the customers and the associates
handling the firearm inside the store, and to prevent unsupervised customers from

loading the firearms while inside the store. Doc. #264, PagelD#19171. lf a

20

customer chooses to purchase a firearm, a Wal-lVlart employee must carry the
firearm and escort the customer out of the store. Doc. #260, PagelD##18662.

Plaintiffs note that, although the threats posed by an unloaded real firearm
and an unloaded pellet rifle are identical, Wal-Nlart has no similar policies or
procedures governing the display or sale of pellet rifles. Pellet rifles, like the
Crosman l\llK-177, are not subject to the same rules and regulations as real
firearms. ld. at Page|D##18670-71. Wal-l\llart is not required by law to secure the
pellet rifles in a locked display. ld. at PagelD#18672. Hart admitted that Wa|-l\/|art
has no policies in place governing the sale or display of pellet rifles. Nor did it
provide its employees with any training on the sale and display of pellet rifles. ld.
at PagelD##18672, 18698, 18702-03.

The Crosman l\/lK-177 pellet rifles are displayed in flip-open boxes on
shelving units in Wal-l\llart’s sporting goods department. Prior to 2012, the boxes
came stapled shut. However, customers were ripping them open so that they
could take the rifles out and handle them before deciding whether to buy them.
Because of the damaged boxes, Wal-lVlart returned many of the pellet rifles to
Crosman. Accordingly, in 2012, Crosman asked for permission to send the l\llK-
177 in a box that would allow the customer to simply flip open the lid and remove
the pellet rifle. Wal-lVlart agreed. Doc. #258, PagelD##18450-51.

Accordingly, customers are able to easily remove the pellet rifles from the

boxes. Wal-l\/lart does not require customers to ask a WalFMart employee for

21

assistance in handling the rifles. Nor is a Wal»l\/lart employee required to
accompany a purchaser to the cashier at the front of the store. Doc. #260,
PagelDil18714.4

Timothy Hart admitted that, although not required, nothing prevented Wal-
lVlart from securing the pellet rifles in a locked display case. ld. at PagelD#18664.
V\lal-l\llart had discretion to determine how the pellet rifles should be displayed. ld.
at PagelD##18700. Crosman had no authority to dictate the manner in which the
pellet rifles should be displayedl ld. at PagelD#18733.

According to l\/latt lsabell, a Senior Buyer for Wal-Nlart, Wal-l\/lart dictates
the manner in which its merchandise is packaged and displayed; vendors typically
comply with Wal-l\llart’s requests. Doc. #258, PagelD##18445, 18448-49.
lsabell admitted that Wa|-l\llart could have secured the pellet rifles in a locked
display case but chose not to do so. The pellet rifles are not tethered. Nor are the
boxes wrapped in spider wire, which would set off an alarm if the pellet rifle were
removed from the box without the assistance of a Wal-l'\llart employee. lo'. at

Page|D##18453, 18469.

 

4 |nteresting|y, Wa|-l\llart does have a policy governing a customer's return of a
previously-purchased BB gun, air soft gun or paint ball gun. When such a gun is
returned to the store, a manager must be notified, and the gun must be unloaded
outside of the store. A Wal-l\/lart employee may then transport the pellet rifle
inside the store. Doc. #260, PagelD#18714; Doc. #214-11, Page|D#13197.

22

Plaintiff’s expert witness, Gary White, concluded that, given the dangers
stemming from the fact that the lVlK-177 looked like a real gun, V\lal-l\llart failed to
exercise ordinary care in implementing policies and procedures governing the
display of the pellet rifles. Doc. #224-1, PagelD#15756-57.

ln the Court’s view, based on the evidence presented, a reasonable jury
could find that V\la|-lVlart breached its duty to take reasonable precautions to
protect its customers from foreseeable dangers. Although Wal-l\llart was not
required by law to secure the l\/lK-177 pellet rifles, a reasonable jury could find that
it should have done so.

b. Failure to Return Pellet Rifle to Box

As previously noted, it is not entirely clear whether the lVlK-177 pellet rifle
was in its box when Crawford picked it up or whether it was lying unpackaged on
the shelf. The surveillance video shows that Crawford was talking on his cell
phone when he picked up the pellet rifle and had only one hand free. lt also shows
that he spent very little time in that aisle of the store, barely slowing his pace as
he walked past the pellet rifle display. Doc. #222-1, PagelD##15148-49. Viewing
the evidence in the light most favorable to Plaintiffs, a reasonable jury could infer
that the pellet rifle was not in its box when he picked it up.

ln a premises~liability action, the plaintiff can prove the defendant's

breach of duty by establishing that (1) the defendant, through its

officers or employees, was responsible for the hazard; (2) the

defendant had actual knowledge of the hazard and neglected to

promptly remove it or give adequate notice of its presence; or (3) the
hazard existed for a sufficient length of time to reasonably justify the

23

inference that the failure to remove it or warn against it was
attributable to a lack of ordinary care.

Simmons v. Ouarrj/ Golf Club, l_l_C, 2016-Ohio-525, il 26, 60 N.E.3d 454, 460
(5th Dist.l. Notably, this is a disjunctive test. Plaintiffs can satisfy their burden by
proving any one of these three options.

There is no evidence to support a finding that a Wal-l\llart employee removed
the pellet rifle from the box, thereby creating the hazard. Nor is there any
evidence to support a finding that Wal-l'\/lart had actual knowledge of the hazard.
Nevertheless, viewing the evidence in the light most favorable to Plaintiffs, a
reasonable jury could find that the pellet rifle sat unpackaged on the shelf for a
sufficient length of time to reasonably justify the inference that the failure to return
it to its box was attributable to a lack of ordinary care.

Video footage from the pellet gun aisle shows an individual removing a pellet
rifle from its box at approximately 6:10 p.m., on August 5, 2014, and two other
individuals picking up the rifle before Crawford arrived at approximately 8:18 p.m.
Even earlier video footage shows other Wal-Nlart customers picking up "the same
or a similar unpackaged rifle in the same aisle" two days earlier. Doc. #222-6,
PagelD##15408-09.

Wal-l\/lart correctly points out that this evidence concerning how long the
pellet rifle was out of its package, if at all, is inconclusive. Even assuming that
video footage shows other customers handling the same or a similar unpackaged

pellet rifle on August 3, 2014, it is impossible to tell whether the rifle was ever

24

returned to its box before Crawford picked it up. Doc. #222-1, Page|D#15181.
Wal-l\llart maintains that summary judgment is warranted because Plaintiffs'
negligence claim is based on pure speculation. ln the Court's view, however, the
question of how long the pellet rifle was unpackaged, if at all, must be resolved by
a jury after viewing the relevant surveillance videos.

Wal-l\llart has a merchandise zoning policy requiring its employees to
frequently conduct safety sweeps and return any unpackaged merchandise to its
package. Doc. #214-15, PagelD#13206; Doc. #227-1, Page|D#15924. lf a jury
were to find that the l\/lK-177 that Crawford picked up had been out of its box for
two days, this could be sufficient to establish a breach of duty.

c. Failure to Locate, Warn Crawford in a Timely Manner

Plaintiffs also allege that Wal-l\llart was negligent in failing to monitor its
premises and in failing to locate Crawford in a timely manner to warn him of the
dangers associated with carrying the unpackaged lVlK-177 pellet rifle through the
store. As previously noted, two managers were looking for Crawford at the time
he was shot, but they did not treat this as an urgent situation.

Plaintiffs' expert, Gary White, concluded that:

Wal-l\llart failed to exercise ordinary care in the training of its

managers and staff to address the known dangers associated with the

selling or air guns that looked like real fire arms. Specifically, Walmart

failed to train its supervisors . . . and associates . . . on how to avoid

and respond to emergencies resulting from confusion among the

public (Ronald and Apri| Flitchie) and law enforcement (Officer Sean

Williams and David Darkow) that could result from the display of the
lVlK-177 inside a Walmart store.

25

Doc. #224-1, PagelD#15757.

White further opined that, on the night in question, Wal-l\/lart failed to
exercise ordinary care in adequately staffing its Asset Protection Department, and
in failing to timely and properly locate Crawford to warn him of the danger of
handling the pellet rifle outside of its box and in failing to obtain it from him. ld. at
PagelD#15758.

Wal-l\llart argues that, because there was an adequate and conspicuous
warning on the box, Wal-lVlart cannot be held liable on a premises liability claim for
failure to warn. Nevertheless, if Wal-l\llart is to blame for not returning the pellet
rifle to the box that contained that warning, Wal-l\/lart is not necessarily absolved
of liability for failure to warn.

ln the Court's view, a reasonable jury could find that Wa|-|Vlart breached its
duty to take reasonable precautions to protect Crawford once it knew that he was
carrying an unpackaged l\llK-177 pellet rifle through the store.

3. Resulting lnjury

Finally, in order to succeed on their claims of negligence and premises
liability, Plaintiffs must prove that Wal-l\llart's alleged negligence proximately
resulted in Crawford's injuries and death. Wal-l\/lart argues that Plaintiffs cannot
establish that Wal-l\llart’s conduct was the proximate cause of Crawford's death.
ln the alternative, V\lal-l\llart argues that the actions of 911 caller Flonald Ritchie,

the 91 1 dispatcher and the police officers were intervening, superseding causes,

26

absolving Wa|-Nlart of any liability. The Court finds that genuine issues of material
fact preclude summary judgment on each of these issues.

There can be more than one proximate cause of any injury and ”When two
factors combine to produce damage or illness, each is a proximate cause.” Mur,ohj/
v. Carro/lton ll/lfg. Co., 61 Ohio St. 3d 585, 588, 575 N.E.2d 828, 830 (1991)
lquotation omitted). As a general rule, ”where an original act is wrongful or
negligent and in a natural and continuous sequence produces a result which would
not have taken place without the act, proximate cause is established, and the fact
that some other act unites with the original act to cause injury does not relieve the
initial offender from liability.” Strother v. Hutchinson, 67 Ohio St. 2d 282, 287,
423 N.E.2d 467, 471 (1981). However, ”it must appear that the injury
complained of could have been foreseen or reasonably anticipated from the alleged
negligent act.” ld. Ordinarily, the existence of proximate cause is a question of
fact for the jury to consider. ld. at 288, 423 N.E.2d at 471.

Wal-l\llart argues that its conduct in allegedly creating the circumstances that
enabled Crawford to carry the unpackaged pellet rifle through the store cannot be
considered a proximate cause of his death because Ohio is an open carry state and
Williams' use of deadly force against Crawford was not foreseeable

Wal-l\/lart notes that Crawford was legally permitted to openly carry a loaded
firearm in the store and Officer Williams admitted that he would not have been

justified in shooting Crawford for simply holding what appeared to be a loaded AR»

27

15 assault rifie. According to Wal-l\llart, merely carrying a pellet rifle does not
naturally result in someone being shot.

Wal-lVlart also maintains that it was not reasonably foreseeable that Flonald
Ritchie would falsely tell the 911 dispatcher that Crawford was loading the rifle
and pointing it at people in the store, that the 911 dispatcher would falsely tell the
responding officers that the suspect had loaded the rifle ”with bullets," or that
Williams would shoot Crawford because he believed that Crawford posed an
immediate threat of serious bodily harm. ln other words, according to Wal-l\llart, it
was not reasonably foreseeable that the manner in which it displayed its pellet
rifles would lead to Crawford's death. Wa|-l\llart also argues that Plaintiffs cannot
establish that Crawford's death would have been prevented if the air rifle were in
its box, if the box were wrapped in spider wire, or if the V\lal-l\/lart managers had
located Crawford in a timely manner.

Plaintiffs argue, however, that Wal~l\l|art's negligence created the hazard that
initiated the events that led to Crawford's death. Despite knowing the risk that
the lVlK-177 pellet rifle could easily be confused with an AR-15 semiautomatic rifle,
Wal-l\llart displayed the l\llK-177 in a manner that allowed a customer to easily flip
open the box, remove the pellet rifle and carry it around the store. lf the customer
then makes any movements that could be interpreted as threatening, it could set in

motion a chain of events leading to the use of deadly force against him.

28

The Court agrees that a reasonable jury could find that Crawford's death
was the culmination of a natural and continuous sequence of events which
produced a result which would not have occurred without Wa|-l\/lart's alleged
negligence in failing to secure the l\llK-177. But for Crawford's ability to pick up
the unpackaged lVlK-177 and carry it through the store, Ritchie would not have
called 91 1 and Williams would not have shot Crawford. Officer Williams testified
that it appeared that Crawford was holding a real firearm and that it appeared to
be loaded. Doc. #121, PagelD#2439. He further testified that, if the l\lll<-177
were still in its box, or if Crawford had been accompanied by a Wal-l\llart associate,
he would not have shot Crawford. ld. at PagelD#2490.

The Court also agrees that a reasonable jury could find that Crawford's
death was foreseeable because a ”reasonably prudent person would have
anticipated that an injury was likely to result" from Wal-lVlart’s alleged negligence.
ll/lenifee, 15 Ohio St. 3d at 77. Such an injury was clearly foreseen by the
manufacturer. Crosman specifically warned that, because other people, including
the police, might mistake the pellet rifle for a real gun, it should not be brandished
or displayed in public.

Plaintiffs maintain that, llkewise, Wal-l\llart should have reasonably foreseen
that an unpackaged lVlK-i 77 would be confused for an AR-15 semiautomatic
assault rifle, and that this confusion could result in injury to anyone who picked it

up and carried it through the store. Regardless of whether Ohio is an open carry

29

state, other shoppers might become alarmed and call 91 1. As in this case,
responding law enforcement officers could also mistake the pellet rifle for a real
firearm, leading them to believe that there was an immediate threat of serious
physical harm, justifying the use of deadly force.

ln the Court's view, based on the evidence presented, a reasonable jury
could find that Wal-l\llart's alleged negligent conduct was a proximate cause of
Crawford's death and that Wal-l\llart's conduct combined with the conduct of
others to create a single, indivisible injury. A reasonable jury could also find that
Crawford's death was a foreseeable, natural consequence of Wal-l\/lart's alleged
negligence with respect to the manner in which it displayed the pellet rifles, its
alleged failure to return the unpackaged pellet rifle to its box, or its alleged failure
to locate and warn Crawford in a timely manner.

The next question is whether Williams' use of deadly force, based on the
false 911 call and the inaccurate dispatch, was an intervening, superseding cause
such that Wal-|'Vlart is absolved of any liability. Again, this is typically a question
of fact for the jury. Leibreich v. A.J. Refrigeratr'on, /nc., 67 Ohio St. 3d 266, 269,
617 N.E.2d 1068, 1071 (1993). The Ohio Supreme Court has held that:

where the original negligence of the defendant is followed by the

independent act of a third person which directly results in injurious

consequences to plaintiff, defendant's earlier negligence may be found

to be a proximate cause of those injurious consequences, if, according

to human experience and in the natural and ordinary course of events,

defendant could reasonably have foreseen that the intervening act
was likely to happen.

30

Or, stating the proposition a little differently, the connection between

the defendant's negligence as a proximate cause of an injury is not

broken, if an intervening event is one which might in the natural and

ordinary course of things be anticipated as reasonably probable, and

the defendant's negligence remains an important link in the chain of

causation.
Taj/lor v. Webster, 12 Ohio St. 2d 53, 56-57, 231 N.E.2d 870, 872-73 (1967).

The test is ”whether the original and successive acts may be joined together
as a whole, linking each of the actors as to the liability, or whether there is a new
and independent act or cause which intervenes and thereby absolves the original
negligent actor." l_eibreich, 67 Ohio St. 3d at 269, 617 N.E.2d at 1071 (internal
quotation omitted). ”The term ’independent’ means the absence of any connection
or relationship of cause and effect between the original and subsequent act of
negligence. The term 'new' means that the second act of negligence could not
reasonably have been foreseen.” l?.l-l. ll/lacy & Co., lnc. v. Otis Elevator Co., 51
Ohio St. 3d 108, 554 N.E.2d 1313, 1317 (1990l (quoting 1 Ohio Jury instructions
{1983), § 11.30).5 With respect to foreseeability of the intervening cause, ”[i]t is
not necessary that the defendant should have anticipated the particular injury. lt is

sufficient that his act is likely to result in an injury to someone.” ll/luo'rich v.

Standard O/'/ Co., 153 Ohio St. 31, 39, 90 N.E.2d 859, 863 (1950).

 

5 This is still the applicable test for an intervening and superseding cause. See
Ohio Jury lnstructions-CV 405.05 (2017).
31

Wal-l\/lart again argues that it was not reasonably foreseeable that another
shopper, spotting Crawford with the l\llK-177, would call 91 1 and falsely report
that Crawford was loading the rifle and pointing it at people, or that the 911
dispatcher would falsely tell the responding officers that Crawford had loaded the
rifle with bullets. Wal-l\/lart further argues that it was not reasonably foreseeable
that Officer Williams would enter the store believing that this was an “active
shooter" situation and fire at Crawford less than two seconds after Darkow
commanded Crawford to drop the gun. According to Wal-l\llart, these events are
superseding and intervening causes of Crawford's deathl breaking the connection
to any alleged negligence by Wal-l\/lart, and absolving Wal-l\/lart of liability.

Given the manufacturer’s conspicuous warning on the box, the Court
believes that a reasonable jury could find that these subsequent actions of third
parties were, in fact, foreseeable. Viewing the evidence in the light most favorable
to the Plaintiffs, the Court concludes that a reasonable jury could find that Wal~
l‘\llart’s alleged negligence, which allowed Crawford to pick up the unpackaged l\/lK-
177 and carry it through the store was ”an important link in the chain of
causation,” Taylor, 12 Ohio St. 2d at 56-57, 231 N.E.2d at 872-73, and that
Ritchie's subsequent 911 call and Williams' subsequent use of deadly force was
reasonably foreseeable. According|y, genuine issues of material fact preclude

summary judgment on the question of proximate cause.

32

To summarize, the Court finds that Plaintiffs have presented sufficient
evidence from which a reasonable jury could find that Wal-Mart owed Crawford a
duty to inspect the premises and take reasonable precautions to protect its
business invitees from foreseeable dangers, that Wal-lVlart breached that duty, and
that Wal-Mart’s breach was the proximate cause of Crawford's death.

Accordingly, the Court OVERRULES Wal-l\llart’s motion for summary judgment on
Plaintiffs' claims of negligence and premises liability.

C. Wrongful Death (Count 141

Plaintiffs, in Count 14 of the Complaint, assert a wrongful death claim under
Ohio Revised Code § 2125.01 et seq. They seek damages for their loss of
Crawford's services, protection, care, assistance, society, companionship, comfort,
guidance, counsel and advice, for their own grief, for Crawford's funeral and burial
expenses and for other harm they have suffered. Doc. #1, PagelD#23. ”A
wrongful-death action in Ohio has three elements: l1) the existence of a duty owed
to the plaintiff's decedent; (2l a breach of that duty; and (3) proximate causation
linking the breach of the duty to the decedent's death." CBC Eng’rs & Assocs.
l_td. i/. MlllerAv/ation, LLC, 880 F. Supp. 2d 883, 888 lS.D. Ohio 2012).

Wal-l\/lart argues that, even if Plaintiffs could prove that it had a duty to
protect Crawford from a foreseeable risk that he would be shot by Officer

Williams, Plaintiffs must prove that Wal-l\/lart was ”grossly negligent" in its breach

33

of that duty in order to recover under Ohio's wrongful death statute. The Court
agrees. The wrongful death statute providesr in relevant part:
No action for the wrongful death of a person may be maintained
against the owner or lessee of the real property upon which the death
occurred if the cause of the death was the violent unprovoked act of a
party other than the owner, lessee, or a person under the control of
the owner or lessee, unless the acts or omissions of the owner,

lessee, or person under the control of the owner or lessee constitute
gross negligence.

Ohio Rev. Code § 2125.01.6

ln ll/lonnin v. Fifth Third Banl< of Miami l/alley, N.A., 103 Ohio App. 3d 213,
658 N.E.2d 1140 (2d Dist. 1995), the court interpreted this statute:

to bar a wrongful death action brought against the owner or operator

of a premises for a death caused by the violent act of a third person

while on the premises unless (1) the cause proximately resulted from

the gross negligence of the owner or operator, or (2) the cause was

provoked by the owner or operator's act or omission.
ld. at 228, 658 N.E.2d at 1150. As Wal-l\llart notes, ”gross negligence" is defined
as the ”failure to exercise any or very slight care.” Johnson v. State, 66 Ohio St.
59, 67, 63 N.E. 607, 609 (19021.

Wal-l\llart notes that Plaintiffs have not alleged gross negligence. ln any

event, \l\lal-Mart maintains that Plaintiffs cannot satisfy the ”gross negligence"

standard set forth in the first prong of the test. Wal-l\llart displayed the pellet rifle

 

6 The Court rejects Wal-l\llart's suggestion that this ”gross negligent" standard
also applies to Plaintiffs' claims of negligence and premises liability. By its terms,
this standard applies only to claims of wrongful death.

34

as the manufacturer intended and violated no laws or industry standards in not
securing the pellet rifle. l\/loreover, there was a warning on the box notifying
customers of the risks of brandishing or displaying the rifle in public. ln addition,
Wal-l\llart had policies requiring safety sweeps and trained its employees on those
policies. l\/loreover, when Corey Brooks, a Wal-l\llart employee, saw Crawford
carrying the pellet rifle through the store, he immediately notified l\llichaela l\/lenz
and two of Wal-|Vlart's managers began looking for Crawford. Based on this
evidence, the Court agrees that Plaintiffs have failed to present sufficient evidence
from which a reasonable jury could find that Wal~l\llart failed to ”exercise any or
very slight care." Wal-l\llart may have been negligent, but it was not grossly
negligent.

ln the alternative, Plaintiffs may succeed by showing that Williams' shooting
death of Crawford was somehow ”provoked” by Wal-l\/lart’s act or omission. As
noted in Monnin, to ”provoke" is ”[t]o excite; to stimulate; to arouse; to irritate, or
enrage.” 103 Ohio App. 3d at 228, 658 N.E.2d at 1150 (quoting Black's Law
Dictionary (5 Ed. 1990) 1225). The provocation may be either intentional or
inadvertent. ”V\lhether provocation has occurred looks to the act which is alleged
to be provocation and to the result it creates.” ld. at 228-29, 658 N.E.2d at
1 150.

Plaintiffs argue that Wal-l\l|art ”unilaterally created all conditions ripe for this

dangerous situation to occur,” and therefore ”provoked” Crawford's death. Doc.

35

#214, PagelD#13089. The Court rejects this argument. A|though Wal-l\/lart's
alleged acts or omissions may very well be a proximate cause of Crawford's death,
they did not “provoke” Williams' decision to use deadly force such that Wal-l\llart
can be held liable on the wrongful death claim. Nor did those acts or omissions
”provoke” Crawford to carry the unpackaged pellet rifle through the store, as that
term is defined above.

The Monni'n case is illustrative. There, a bank robber shot and killed two
bank employees and wounded a third. Prior to the shooting, one of the bank
employees told the robber that she knew his mother. At issue was whether this
statement “provoked” the shooting such that the bank could be held liable on the
wrongful death claims. Monni'n, 103 Ohio App. 3d at 229, 658 N.E.2d at 1150.

ln contrast, no Wal-l\/lart employee had any interaction with Officer Williams
that could be deemed to have ”provoked” him to pull the trigger. ln fact, the Wal-
l\llart managers did not even know that Flonald Ritchie had called 911 or that the
officers had entered the store. Likewise, Williams did not know whether Crawford
had carried the rifle into the store or had picked it up inside Wa|-l\llart. Doc. #121,
Page|D##2495-96. Nor did he know that it was a pellet rifle, He testified that he
shot at Crawford because he believed that Crawford was aggressively turning
toward him with what appeared to be a loaded assault rifle. Wal-l\ilart’s alleged
negligence in failing to properly secure the pellet rifle and failing to return it to its

package played no part in Williams' assessment of the need for deadly force. ld.

36

at PagelD#2496. Although Wa|-l\/lart's alleged negligence may have created the
situation that led to Crawford's death, Wal-l\/lart's alleged ”provocation” is simply
too attenuated to support a wrongful death claim under Ohio law.

According|y, the Court SUSTA|NS Wal-l\/lart's motion for summary judgment
on Count 14, the wrongful death claim.

D. Survivorship (Count 13) and Loss of Consortium (Counts 15-17)7

ln Count 13 of the Complaint, Plaintiffs asserts a claim of survivorship under
Ohio Flevised Code § 2305.21 for the conscious pain and suffering, anxiety and
fright that Crawford experienced as a result of this incident prior to the time he
died. Under Ohio law, this claim exists separate and apart from the wrongful death
claim. Wingroi/e v. Forshej/, 230 F. Supp. 2d 808, 826 lS.D. Ohio 2002). lt is
derivative of Plaintiffs' principal claims and remains in the case "so long as any of
the underlying principal claims in the complaint remain.” Stratford v. Smitlil(lirie
Beecham Corp., No. 2:07-cv~639, 2008 WL 2491965, at *9 (S.D. Ohio June 17,
2008). Because the claims of negligence and premises liability survive the motion
for summary judgment, the survivorship claim does as well.

Counts 15, 16 and 17 assert claims for loss of consortium by Crawford's

father and Crawford's two minor sons. A loss-of-consortium claim is likewise a

 

7 Although Wal-l\llart has not specifically moved for summary judgment on the
claims of survivorship or loss of consortium, the Court includes this brief

discussion for the sake of completeness
37

derivative claim, "dependent on the existence of a primary cause of action."
Messmore v. Monarch Mach. Tool Co. (1983), 11 Ohio App. 3d 67, 68-69. 463
N.E.2d 108, 110. Again, because the claims of negligence and premises liability

remain for trial, the loss of consortium claims do as well.

lV. Conclusion

For the reasons stated above, the Court SUSTA|NS lN PART and
OVERRULES |N PART Wal-l\llart's lVlotion for Summary Judgment, Doc. #186. The
Court dismisses with prejudice the wrongful death claim, Count 14, against Wal-
l\llart. Trlal against Wal-l\/lart will proceed on the claims of negligence, premises

liability, survivorshipr and loss of consortium.

Daie: January 28, 2019 'N'LM_ 1422
WALTER H. nice
uNlTED sTATEs oisTFiicT JuooE

38

